Appeal from resettled order referring plaintiff’s motion for a deficiency judgment in an action for the foreclosure of a mortgage to an official referee to take evidence and report, with Ms opinion, dismissed, without costs, on the ground that it is not appealable. (Luttenberger v. Alpert Woodworking Cprp., 252 App. Div. 862; War show v. Herron, 254 id. 699.) The entry of a deficiency judgment may not be upheld, in view of our decision in Clinton Trust Company v. Mahoney (252 App. Div. 763). Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ., concur.